Citation Nr: 0632862	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-29 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1972 to June 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (the RO).

Procedural history

In October 2001, the RO received the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability.  The July 2002 rating decision denied the claim, 
and she appealed.

Issues not on appeal

The July 2002 rating decision also denied service connection 
for diabetes, diabetic neuropathy, a migraine headache 
condition, hypothyroidism, hepatitis, colon growths, asthma, 
"breast biopsy," hypertension, allergies, multiple hernias, 
and a sinus condition.  The same decision also denied 
entitlement to nonservice-connected pension benefits.  To the 
Board's knowledge, the veteran has not disagreed with that 
aspect of the July 2002 rating decision and those issues are 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].






FINDING OF FACT

The veteran was not shown to have an acquired psychiatric 
disorder during service or for many years thereafter and it 
is not shown that she currently has a psychiatric disorder 
that is related to service.


CONCLUSION OF LAW

An acquired psychiatric disability was neither incurred nor 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for an acquired 
psychiatric disability.  She essentially contends that her 
current variously-diagnosed psychiatric disabilities had 
their onset during her brief period of active duty.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in November 2001 and June 2003 which were 
specifically intended to address the requirements of the 
VCAA.  The November 2001 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service" (emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the November 2001 letter instructed the veteran 
to provide "the name of the person, agency, or company who 
has additional records that you think will help us decide 
your claim;" "the address of this person, agency, or 
company;" "the approximate time frame covered by the 
records;" and "the condition for which you were treated, in 
the case of medical records."  Moreover, this letter asked 
the veteran to "[c]omplete, sign, and return the enclosed VA 
Form 21-4142, Authorization for Release of Information . . . 
for each doctor or hospital from which you received medical 
treatment."  

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2003 letter included notice that the veteran should 
submit "[a]ny or all of the following listed evidence."  An 
exhaustive list of potential evidence was then provided 
including, inter alia, "the dates of medical treatment 
during service," "[r]ecords and statements from service 
medical personnel (nurses, corpsmen, medics, etc.)," 
"[e]mployment physical examinations," "[p]harmacy 
prescription records," and "[i]nsurance examination 
reports."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of her claim, although partial VCAA notice was arguably 
provided by way of the November 2001 VCAA letter.  The Board 
is of course aware of the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the instant case, the 
veteran was provided with VCAA notice via the November 2001 
and June 2003 VCAA letters.  Her claim was then readjudicated 
by the April 2006 supplemental statement of the case (SSOC), 
after she was provided with the opportunity to submit 
evidence and argument in support of her claim and respond to 
the VCAA notice(s).  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider her claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between her 
psychiatric disability and period of service.  As explained 
above, she has received proper VCAA notice as to her 
obligations, and those of VA, with respect to this crucial 
element and element (2).  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records as well as extensive VA treatment records.  The Board 
concludes, as explained below, that the medical evidence of 
record is sufficient to evaluate the claim and that a current 
VA examination is not necessary to make a determination in 
this case.

The veteran has also indicated that she received dependent 
care treatment at Ft. Carson, Nellis Air Force Base, Kirtland 
Air Force Base, and Kadena Air Force Base in the years 
following discharge from active duty (her husband apparently 
served in the Air Force during the time she claims to have 
received treatment).  The RO made various attempts to obtain 
these records, but each was unsuccessful.  Military hospitals 
at Ft. Carson, Nellis, and Kirtland each indicated that they 
have no such records for the veteran.  Multiple requests were 
also made from Kadena, with no response received.  The 
veteran failed to complete the requested release for such 
records in any event.  Because the various dependent care 
records identified have not been located after multiple 
attempts, the Board believes that an additional remand to 
conduct a further search would be an exercise in futility.  
Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  The 
veteran and her representative have not identified any other 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and was given 
the opportunity to present testimony at a personal hearing if 
she so desired.  The veteran indicated in her substantive 
appeal that she did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on a 
presumptive basis for 


certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

As explained immediately above, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between (1) and (2).  See Hickson, supra.

The medical record includes diagnoses of various psychiatric 
disabilities including, inter alia, bipolar disorder, 
generalized anxiety disorder, a depressive disorder, and a 
personality disorder.  The first Hickson element has clearly 
been satisfied.




The crucial element in the instant case is the second Hickson 
element, that of the in-service incurrence of an acquired 
psychiatric disability.  The veteran contends that her 
current psychiatric maladies had their onset in service, and 
that at a minimum a personality disorder was clearly manifest 
in service.  The veteran's service medical records, however, 
tell a different story.  Such records are pertinently 
negative for complaint, treatment, or diagnosis of a 
psychiatric disability.  The only in-service psychiatric 
evaluation of the veteran consisted of a mental status 
evaluation conducted in May 1973, shortly before the 
veteran's service separation.  This report notes that the 
veteran's behavior and thought content was normal.  She was 
found to be fully alert, oriented in all spheres, in 
possession of a good memory, a level mood, and a clear 
thinking process.  Overall, the examiner determined that the 
veteran had no significant mental illness.  Although the 
veteran indicated that she experienced some nervous trouble 
on her separation examination, she also reported that "I am 
in fair health . . . [t]he only complaint is that I have 
allergies."  The examiner again noted that no mental illness 
was present.

The veteran's personnel file also includes a statement from 
Sgt. J.W., who identifies himself as a "social work 
specialist."  Such statement was apparently made after the 
veteran returned to duty after an extended period of being 
AWOL.  Although Sgt. W. indicated that the veteran was "very 
nervous," had a "low threshold of tolerance," and was 
"poorly motivated towards further military duty," he 
stopped short of diagnosing her with any psychiatric 
disability.  

The veteran maintains that her going AWOL is in itself 
evidence that she was suffering from a psychiatric disability 
in service.  She has not provided any evidence to 
substantiate her assertion and the Board finds, upon review 
of the contemporaneous medical evidence of record, that this 
assertion is not persuasive.  While the veteran did go AWOL 
shortly after completing basic and advanced training, such is 
not in itself evidence of a mental disability.  Indeed, upon 
the veteran's return to her unit, the possibility of her 
having a psychiatric disability was investigated.  As noted 
above, however, psychiatric testing conducted at that time 
revealed no acquired psychiatric disorder.

The veteran has also stated that she went AWOL "wearing 
class A's with purple panty hose," and that such behavior is 
further evidence that she was suffering from a psychiatric 
disability.  The contemporaneous records however, do not 
reflect that the veteran wore such inappropriate garb or 
exhibited any other peculiar behaviors during service.  To 
the contrary, available psychiatric records indicate that she 
exhibited normal behavior and thought content.  The first 
psychiatric treatment indicated in the medical record did not 
occur until the late 1990s, over two decades following the 
veteran's discharge from active duty.

The Board has considered the veteran's statements to the 
effect that she began suffering from a personality disorder 
(and/or other psychiatric conditions) during her period of 
active duty.  In this regard, the Board notes that the 
veteran received brief training as a "medical corpsman" 
prior to her going AWOL.  In connection therewith, she 
evidently received the sum total of eight weeks of training.  

The Board may not reject out of hand the veteran's opinion 
that her current psychiatric disabilities began in service.  
Compare Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
[lay persons without medical training are not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters] with Goss v. Brown, 9 Vet. App. 
109 (1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  However, there is no indication that the 
veteran's eight week medical training was more than 
rudimentary and there is no indication that she received any 
credentials as a health care professional or any specialized 
training in diagnosing psychiatric illness.  Her opinion is 
less persuasive than the opinion of the examiner who 
conducted the May 1973 mental status evaluation who was a 
medical doctor whose medical training is far superior to that 
of the veteran.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  The 
Board also finds it significant that the May 1973 examiner's 
opinion appears to be consistent with the remainder of the 
medical evidence of record, which shows initial diagnosis and 
treatment of a psychiatric condition over two decades 
following the veteran's separation from service.  The Board 
accordingly places greater weight and probative value on his 
opinion to the effect that the veteran did not suffer from a 
psychiatric disability in service.  

The only other evidence in the claims file which is even 
remotely relevant to the issue of in-service incurrence of 
psychiatric illness consists of statements from the veteran's 
sister, J.W., to the effect that the veteran was in good 
health before service, but began to experience a wide array 
of psychiatric difficulties while on active duty.  It is now 
well settled, however, that lay persons without medical 
training, such as the veteran's sister, are not qualified to 
render medical opinions regarding matters such as the onset 
and etiology of psychiatric illness, which call for 
specialized medical knowledge.  See Espiritu, supra; see also 
38 C.F.R. § 3.159 (2006) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  To the extent that 
these lay statements attempt to diagnose a psychiatric 
disorder in service or to relate the veteran's currently 
psychiatric disability to her military service, they are 
utterly lacking in probative value.  In short, the second 
Hickson element of incurrence or aggravation has not been 
met.

The Board will next address the remaining Hickson element, 
medical nexus.  There is of record no competent medical 
opinion relating the veteran's current variously-diagnosed 
psychiatric disabilities to her period of active duty.  [For 
the reasons outlined above, the statements of the veteran and 
her sister are of little probative value on this issue.]  In 
the absence of any psychiatric problems in service or for 
many years thereafter, the Board concludes that the 
preponderance of the evidence is against a finding relating 
any current psychiatric disorder to service.  The third 
Hickson element has therefore also not been met and the 
veteran's claim fails.  The benefit sought on appeal is 
accordingly denied.




ORDER

Service connection for an acquired psychiatric disability is 
denied.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


